Citation Nr: 1203015	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome/fibromyalgia, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left hand disorder, claimed as arthritis, to include as secondary to herbicide exposure and as secondary to the service-connected right hand degenerative arthritis of the second and third metacarpal-carpal articulations.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to herbicide exposure and as secondary to the service-connected left knee patellofemoral syndrome with degenerative arthritis.

4.  Entitlement to service connection for a mid-and-low-back disorder, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for bilateral foot disorder, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

7.  Entitlement to an effective date earlier than December 7, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date earlier than December 7, 2007, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his various joint disabilities are due to an injury from falling off a tank in combat during a mortar attack and an in-service rickettsial infection, both of which occurred in the Republic of Vietnam.  Although his service treatment records do not reflect a combat-related injury, the appellant received the Combat Action Ribbon.  Therefore, the Board finds that the Veteran had a combat-related fall as he claims.  

The service treatment records reveal he was hospitalized for a rickettsial infection.  These records also show that he had a postural low back pain, sclerotic changes found on lumbar spine X-rays, a right foot contusion, a sprained right ankle, right knee chondromalacia, and a reporting on separation of a history of a bruised right knee.  

Dr. Falconio diagnosed chronic fatigue syndrome and fibromyalgia.  In a May 2006 treatment record, that doctor assessed that his joint pain was due to Vietnam toxic exposures, including rickettsial infection and Agent Orange.  In a December 2009 statement, Dr. Falconio opined that his ongoing fibromyalgia and degenerative osteoarthritis and/or inflammatory disorders in his back, hands, knees, and feet were related to his in-service combat injury and rickettsial infection.  Medical reasoning for these opinions was not fully set out.  In light of the above, a VA examination is necessary.

A chronic skin disorder and onychomycosis have been diagnosed.  The Veteran's service treatment records show a diagnosis of hives and rashes on the forearms and thighs in June 1969.  Accordingly, a VA examination is necessary.  Also, in a statement attached to his September 2008 notice of disagreement, he asserted that his skin rashes were due to herbicide exposure.

The medical evidence and the Veteran's statement raises a new theory of entitlement to service connection - secondary to herbicide exposure.  In a September 2009 statement, the Veteran raised another theory of entitlement to service connection for his left hand and right knee disorder - secondary to the service-connected right hand and left knee disabilities, respectively.  The secondary service connection claims are part of the service connection claims for which the Veteran has perfected an appeal.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The RO, however, has not adjudicated the claims under either of these theories of entitlement with the exception of the right knee disorder as secondary to the service-connected left knee disability.  See October 2009 supplemental statement of the case.  In any event, the RO has not provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to entitlement to service connection on a secondary basis or as secondary to herbicide exposure.  Further development is therefore required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the hearing, the Veteran testified that he was treated for symptomatology similar to the symptomatology of his in-service rickettsial infection within a year of separation of service at either the La Jolla VA Medical Center or the Scripps Hospital in Encinitas, California.  Hearing Transcript, 18-20.  He also testified that he still receives VA treatment but did not specify the location.  Id. at 31.  The Board notes that the Veteran has historically been treated at the VA Chula Vista community-based outpatient clinic.  In that regard, the RO has obtained records from the VA Chula Vista community-based outpatient clinic from February 2008 to May 2009.  The RO should obtain all records from that VA facility from May 2009 to the present, as well as any hospitalization records from the La Jolla VA Medical Center and the Scripps Hospital in Encinitas, California, for the period from 1974 to 1977.  The RO should ask the Veteran to identify any VA treatment from a facility other than the VA Chula Vista community-based outpatient clinic since May 2009.

Dr. Falconio last submitted treatment records in March 2008, and those records were dated from 2001 to 2007.  In her December 2009 statement, however, she indicated that she had been treating the Veteran from 1979 to the present.  VA should attempt to obtain all records from Dr. Falconio from 1979 to 2000 and from 2008 to the present.

In the July 2008 rating decision, the RO granted service connection for PTSD and tinnitus effective December 7, 2007.  In a statement attached to the Veteran's September 2008 notice of disagreement, the appellant stated that "I sent in my first claim notice to you dated in October of 2007" and "I would appreciate it if this date could be recognized for back pay."  Statement attached to formal notice of disagreement, page 2.  The Board interprets this statement as a notice of disagreement with the assignment of an effective date of December 7, 2007, for the grants of service connection for PTSD and tinnitus.  As such, a statement of the case must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran a VCAA letter addressing the issues of entitlement to secondary service connection for left hand and right knee disorders and entitlement to service connection based on herbicide exposure, with a copy to his representative. 

2.  VA must ask the Veteran whether he has been treated at any VA facility other than VA Chula Vista community-based outpatient clinic since May 2009 and obtain any records from any identified facilities.  VA must attempt to obtain all records from Dr. Falconio from 1979 to 2000 and from 2008 to the present.  Regardless of the appellant's response, the RO must obtain all VA treatment records from the VA Chula Vista community-based outpatient clinic since May 2009, and attempt to obtain any hospitalization records regarding the Veteran from the La Jolla VA Medical Center and The Scripps Hospital in Encinitas, California, for the period from 1974 to 1977.  Appellant's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

3.  Thereafter, schedule the Veteran for a VA dermatology examination.  The claims folder is to be made available to the examiner to review.  The examiner should indicate whether the Veteran has a chronic skin disorder and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the chronic skin disorder is related to active service, to include the hives in June 1969 and/or herbicide exposure.  If the examiner does not diagnose a chronic skin disorder, then the examiner should comment on the validity of the assessment of a chronic skin rash made by Dr. Falconio, a private physician, in May 2006 and the assessment of an onychomycosis made by a VA nurse in March 2008.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his musculoskeletal disorders.  The claims folder is to be made available to the examiner to review.  The examiner should accept the Veteran's reporting of his in-service injury from falling off a tank in combat during a mortar attack as credible.  

The examiner should indicate whether the Veteran has any residuals of the in-service rickettsial infection.  Any residuals found should be specifically identified.

The examiner should indicate whether the Veteran has chronic fatigue syndrome and/or fibromyalgia, and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the chronic fatigue syndrome and/or fibromyalgia is related to active service, to include the tank injury, rickettsial infection, and herbicide exposure.  If the examiner does not diagnose chronic fatigue syndrome and/or fibromyalgia then the examiner should comment on the validity of the diagnosis of chronic fatigue syndrome and fibromyalgia made by Dr. Falconio, a private physician.  If fibromyalgia is found, the specific joints affected should be identified.

The examiner should indicate whether the Veteran has a bilateral foot disorder separate from symptoms of any current chronic fatigue syndrome or fibromyalgia, and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the bilateral foot disorder is related to active service, to include the tank injury, rickettsial infection, right foot contusion, sprained right ankle, and herbicide exposure. 

The examiner should indicate whether the Veteran has a mid-to-low-back disorder separate from symptoms of any current chronic fatigue syndrome or fibromyalgia, and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the mid-to-low-back disorder is related to active service, to include the tank injury, rickettsial infection, postural low back pain, sclerotic changes found on lumbar spine X-rays, and herbicide exposure.

The examiner should indicate whether the Veteran has a left hand disorder separate from symptoms of any current chronic fatigue syndrome or fibromyalgia, and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the left hand disorder is related to active service, to include the tank injury, rickettsial infection, and herbicide exposure.  The examiner should also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the left hand disorder was caused or aggravated by the service-connected right hand degenerative arthritis of the second and third metacarpal-carpal articulations.  

The examiner should indicate whether the Veteran has a right knee disorder separate from symptoms of any current chronic fatigue syndrome or fibromyalgia, and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right knee disorder is related to active service, to include the tank injury, rickettsial infection, right knee chondromalacia, reporting on separation of a history of a bruised right knee, and herbicide exposure.  The examiner should also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right knee disorder was caused or aggravated by the service-connected left knee patellofemoral syndrome with degenerative arthritis.

A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After the development requested, VA should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, VA must implement corrective procedures at once.

7.  The RO should issue a statement of the case addressing entitlement to an effective date earlier than December 7, 2007, for the grants of service connection for PTSD and tinnitus.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

8.  Thereafter, VA must readjudicate the issue on appeal, with consideration of entitlement to service connection as secondary to herbicide exposure, entitlement to service connection for a left hand disorder as secondary to the service-connected right hand disorder, and entitlement to service connection for a right knee disorder as secondary to the service-connected left knee disability.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



